Citation Nr: 1812790	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-60 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for frostbite of the bilateral feet.

3.  Entitlement to a rating in excess of 20 percent for status post surgery, right shoulder strain and degenerative joint disease with bursitis.  

4.  Entitlement to a rating in excess of 10 percent for a residual scar of the right anterior shoulder, status-post right shoulder surgery.

5.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder.     

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a back condition.

12.  Entitlement to service connection for a headache condition.

13.  Entitlement to service connection for a left elbow condition.

14.  Entitlement to service connection for a left wrist disability.  

15.  Entitlement to service connection for a right elbow condition.

16.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In a November 2016 statement, the Veteran reported that he is scheduled for surgery on his "service-connected disability" and is unable to work.  As such a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.   See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when it is expressly raised by the Veteran or reasonably raised by the record).   

In a March 2017 rating decision, the RO granted service connection for tinnitus and assigned an initial rating of 10 percent.  The rating decision also denied service connection for diabetes mellitus, hypertension, back condition, headache condition, left elbow condition, left wrist condition, right elbow condition, and a left wrist condition.  The Veteran filed a timely notice of disagreement (NOD) in April 2017 regarding the evaluation and effective date of the Veteran's tinnitus, and regarding the denied service connection claims.  The RO did not issue a statement of the case (SOC).  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2017).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29 (2017).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that where there has been no issuance of an SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action).

In a July 2017 rating decision, the RO denied the Veteran's claim for special monthly compensation based on aid and attendance.  The Veteran filed a timely NOD in August 2017.  The RO has not issued an SOC but acknowledged the Veteran's NOD in an August 2017 letter.  Thus, a remand is not warranted as the issues are in review status.  See 38 C.F.R. §§ 19.26, 19.29; Manlincon, 12 Vet. App. at 238.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for bilateral shoulder disabilities, a right shoulder scar, and tinnitus, entitlement to an earlier effective date for service connection for tinnitus, and service connection for diabetes mellitus, hypertension, back condition, headache condition, left elbow condition, left wrist condition, right elbow condition, and a left wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is sufficient to show that the Veteran's sleep apnea is aggravated by his service-connected bilateral shoulder disabilities.  

2.  The evidence is not sufficient to show that the Veteran had a diagnosis of frostbite of the both feet during the appeal period. 
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement service connection for sleep apnea have been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for entitlement to service connection for frost bite of the bilateral feet have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Sleep Apnea

The evidence shows that the Veteran has a current diagnosis of obstructive sleep apnea.  See VA Treatment Records.  Thus, the issue that remains disputed is whether the Veteran's sleep apnea is related to service or to a service connection disability. 

The preponderance of the evidence indicates that the Veteran's sleep apnea is aggravated by his service-connected bilateral shoulder disabilities.   In a December 2017 private medical examination, Dr. H.S. opined that it is at least as likely as not that the Veteran's pain medication used to treat his service-connected impairments have aided in the development of and permanently aggravated his sleep apnea.  The examiner reasoned that hydrocodone, the pain medication the Veteran uses to treat his service-connected bilateral shoulders, is an opiate.  He further explained that opiates bind to various opioid receptors within the nervous system and elsewhere in the body.  Opioids result in increased respiratory pauses, irregular breathing, and shallow breaths.  Medical literature states that abnormal sleep architecture has been reported during the process of opioids induction, maintenance, and withdrawal.  Opiates are recognized respiratory depressants that cause abnormal ventilator responses to hypercapnia and hypoxia.   

The Board finds Dr. H.S. opinion adequate and highly probative to the question at hand.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, Dr. H.S. provided an adequate rationale for his opinion, which was based on an examination and interview of the Veteran, as well as on a review of the medical evidence and the lay statements of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As the competent evidence of record shows that the Veteran's sleep apnea is aggravated by his service-connected bilateral shoulder disabilities, service connection for sleep apnea is warranted.  See 38 C.F.R. §3.310. 

Frost Bite of Both Feet

The Veteran seeks service connection for frost bite of both feet.  However, the evidence of record does not show that the Veteran has had a diagnosis of frost bite of the feet during the appeal period.  The Veteran's private and VA treatment records are silent for any treatment for or complaints for frost bite of the feet.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Because the record does not show that the Veteran has manifested a current bilateral foot disability during the pendency of the claim, the Board finds that entitlement to service connection for frost bite of the bilateral feet is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for frostbite of the bilateral feet is denied. 


REMAND

As previously stated, the issue of entitlement to TDIU has been raised by the record but it has not been developed or adjudicated by the RO.  Thus, on remand the RO should send the Veteran a VA Form 21-8940 to assist in developing his claim.   

The record shows the Veteran underwent a surgical procedure of the left shoulder in October 2015.  On remand any relevant private treatment records should be associated with the claims file.  In addition, the most recent VA treatment records in the claims file are from July 2017.  On remand, any outstanding VA treatment records should also be associated with the claims file.    

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was last afforded a VA examination to evaluate his left shoulder disability in July 2014.  Notably, the Veteran reported he was unable to complete range of motion testing during the examination.  Regarding the right shoulder disability and scar, the last VA examination was in September 2012.   
In addition, the October 2015 private treatment note indicates the Veteran had deformity of the humeral head with flattening of the articular surface with large inferior humeral head osteophyte formation.  There was subchondral sclerosis and fibrocystic changes involving the remainder of the humeral heard as well as the glenoid.  There was advanced degenerative/osteoarthritic changes involving the glenohumeral joint.  As the medical evidence and the Veteran's statements show a worsening in the Veteran's shoulder symptoms, a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

As noted above, in April 2017, the Veteran submitted a timely notice of disagreement with regard to the March 2017 rating decision, which granted service connection for tinnitus and denied service connection for diabetes mellitus, hypertension, back condition, headache condition, left elbow condition, left wrist condition, right elbow condition, and a left wrist condition.  VA has not yet provided a statement of the case with regard to these issues.  As such, the Board has no discretion, and a remand is required.  Manlincon, 12 Vet. App. at 240.  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the SOC.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Explain what is needed to establish entitlement to TDIU due to his service-connected disabilities.  Ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on her work history, salary, and educational history.

2.  Contact the Veteran and ask that he provide a release for VA to secure records of treatment he received from any private medical treatment providers.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.    

3.  Obtain the Veteran's VA treatment records from July 2017 through the present.

4.  After completion of the above development, arrange for the Veteran to undergo VA examinations to determine the current severity of his bilateral shoulder disabilities and right shoulder scar. 

All special tests and studies deemed necessary must be accomplished.

5.  Provide the Veteran with a statement of the case on the issues of an increased rating for his service-connected tinnitus, an earlier effective date for the grant of service connection for tinnitus, and service connection for diabetes mellitus, hypertension, back condition, a headache condition, left elbow condition, left wrist condition, right elbow condition, and a left wrist condition.  Do not certify these issues to the Board unless a timely substantive appeal is received.

6.  Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


